Citation Nr: 1621834	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma, and, if so, whether the claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to Persian Gulf service, and, if so, whether the claim should be granted.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness due to Persian Gulf service, and, if so, whether the claim should be granted.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


6.  Entitlement to service connection for an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by systemic joint and muscle pain, to include chronic fatigue syndrome, due to Persian Gulf service.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1985 to August 1989, and January 1991 to May 1991, as well as additional service in the Army National Guard of Oklahoma from August 1989 to February 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2012 and November 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for a skin disability, GERD, and an undiagnosed illness manifested by systemic joint and muscle pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2010 Board decision denied service connection for asthma, headaches, and a skin disability; the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.

2.  The evidence associated with the claims file subsequent to the December 2010 Board decision denying service connection for asthma, headaches, and a skin disability is not cumulative, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's current asthma and sleep apnea began during active service.

4.  Headaches were not continuous or recurrent in service; headaches have not been continuous or recurrent since service separation; there is no medical nexus between the current headaches and active service; the current headaches has been attributed to a known diagnosis (migraine headaches), and no provider has found either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by headaches.


CONCLUSIONS OF LAW

1.  The December 2010 Board decision, which denied service connection for asthma, headaches, and a skin disability, became final. 38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).


2.  The evidence received subsequent to the December 2010 Board decision is new and material, and the claims for service connection for asthma, headaches, and a skin disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  The criteria for service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1117, 1131, 5103(a), 5130A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Asthma, Headache, and Skin Disability Claims

In November 2005, the Veteran filed an initial claim for service connection for asthma, migraine headaches, and a skin condition.  The claim was denied in a February 2006 rating decision, which found no evidence of a nexus between the current claimed disorders and active service.  The Veteran filed a timely notice of disagreement (NOD) and substantive appeal, and, ultimately, the case was reviewed by this Board.  The Board issued a denial in December 2010, and the Veteran did not appeal the case to the United States Court of Appeals for Veterans Claims (Court).  Consequently, the decision of the Board became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.


In December 2011 and January 2013, the Veteran filed a request to reopen his claim of entitlement to service connection for asthma, headaches, and a skin disability, and, in the July 2012 and November 2013 rating decisions on appeal, the RO reopened and denied the claims, again finding no evidence of a medical nexus between the claimed disorders and active service.  

Since the last final denial in December 2010, the Veteran submitted a February 2016 favorable nexus opinion as to each of the claimed disorders from a private physician.  Therefore, the Board finds that the evidence added to the record since the last final denials constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claims for service connection for asthma, headaches, and a skin disability are reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In addition, special service connection rules exist for Persian Gulf Veterans.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(2).  In this case, service in the Southwest Asia Theater of operations is demonstrated by the Veteran's service personnel records.  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117(d). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; and other symptoms not applicable to this claim.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of direction causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Asthma and Sleep Apnea

The Veteran contends that his current asthma and sleep apnea began during active service.  With regard to the claimed asthma, service treatment records show that he complained of shortness of breath in August 1988 and was diagnosed with reactive airway disease.  One month later, in September 1988, he was hospitalized at Reynolds Hospital and was diagnosed with asthma.  Subsequently, pulmonary function tests confirmed the diagnosis, and the Veteran was fairly consistently treated for his asthma symptoms during the remainder of his time in active service.  

Following separation from service in May 1991, in February 1998, the Veteran reported shortness of breath, and stated that he had been asthmatic "off and on" since returning from Saudi Arabia during active service.  

In March 1999, the Veteran was hospitalized for dyspnea, and his family reported that ever since he had returned from service in the Persian Gulf, he had experienced respiratory problems, and that he did not have any respiratory problems prior to active service.  

With regard to the claimed sleep apnea, service treatment records show that, in September 1988, the Veteran reported that he frequently woke up in the middle of the night with an inability to breathe.  In October 1988, he reported fatigue and lack of energy.

Following separation from service, in June 2005, the Veteran reported that his wife complained about him snoring at night, and that she worried because he would stop breathing in his sleep and she had to hit him so that he would take a breath.  He also complained of daytime fatigue.  A sleep study confirmed a diagnosis of severe sleep apnea.  

In August 2014, a private physician, Dr. F., who has been treating the Veteran since February 1998, wrote that it was more likely than not that his asthma and sleep apnea are a result of his military service.  In addition, in February 2016, Dr. E., another private physician, examined and interviewed the Veteran and opined that both his asthma and sleep apnea began during active service.  

Both doctors appear to have based their opinions on the Veteran's statements regarding the inception of his symptoms, as well as the service treatment records showing treatment for asthma.  Specifically, as Dr. E. noted, service treatment records demonstrated a diagnosis of and treatment for asthma, and the Veteran reported ongoing respiratory symptoms since service separation.  With regard to sleep apnea, the Veteran reported that, during active service, he snored so loudly that his bunkmates made him sleep in a separate room, and that when he returned home, his mother noticed many apneic spells and would wake him by hitting his foot with a broom.  He also stated that he consistently felt fatigued during the day during and since active service.  There are no negative nexus opinions of record.  

In light of the documented diagnosis of and treatment for asthma during active service, the documented symptoms of fatigue and inability to breathe at night during active service, the competent, credible, and consistent statements of the Veteran regarding continuous and recurrent symptoms of both asthma and sleep apnea during and since active service, corroborated by his family members, and the favorable nexus opinions of the private physicians, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current asthma and sleep apnea are related to active service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for asthma and sleep apnea is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection for Migraine Headaches

The Veteran contends that he has migraine headaches which began during or are etiologically related to active service.  

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting headaches during active service, and that the preponderance of the evidence demonstrates that symptoms of headaches were not continuous or recurrent in service.    

The Veteran's service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of headaches.  

The Board next finds that the preponderance of the evidence demonstrates that headaches have not been continuous or recurrent since separation from active service in May 1991.  

Following separation from service in May 1991, the evidence of record does not show any complaints, diagnosis, or treatment for headaches until December 1995, when the Veteran sought treatment for a severe headache several days after experiencing a head trauma, as indicated by the CT scan report.    

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for four years after service separation until 1995 is one factor that tends to weigh against a finding of continuous or recurrent headaches after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that headaches have not been continuous or recurrent since service separation includes the December 1995 CT scan report, which, as noted above, indicates that the Veteran had experienced a head trauma several days earlier.    

Further, a November 2004 private treatment record indicates that he suffered another post-service head injury during an altercation, and was diagnosed with "persistent headaches due to the closed head injury."  The 1995 CT scan report demonstrating a post-service head trauma and the 2004 conclusion by a private physician that his headaches are related to another post-service head trauma provide highly probative evidence against the current claim that the headaches began during or are etiologically related to active service.  

In addition, the February 2000 Persian Gulf Registry examination report indicates the Veteran reported experiencing daily headaches two years prior, placing inception of the headaches in 1998, seven years after service separation.  This history provided by the Veteran at the Persian Gulf Registry examination provides highly probative evidence against his claim that he has experienced continuous or recurrent headaches since active service, as it is presumed he would accurately report all disorders he believed to be related to his military service, as that is the purpose of the examination.  

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent headaches since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent headaches after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of headaches; the 1995 and 2004 private treatment records indicating that the Veteran suffered post-service head traumas and the physician's statement in 2004 that his headaches were related to the post-service head trauma; the 2000 Persian Gulf Registry examination report indicating that the Veteran reported inception of his headaches in 1998, still eight years after service separation; and the lack of any documentation of reports or treatment for headaches until 1995, following a post-service head injury.  

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent headaches since service, so as to warrant a finding of a nexus between the current headaches and active service. 

The Board acknowledges the Veteran's statements that his headaches are etiologically related to his active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that the evidence discussed above, which overwhelmingly suggests that his post-service head injuries caused his headaches and that his headaches have not been continuous since active service, is more probative than the favorable opinion of Dr. E submitted by the Veteran.  In his February 2016 report, Dr. E. noted that the Veteran experienced headaches in the morning, that he reported experiencing severe migraines upon returning home from the Gulf War, and that he stated he had not experienced any migraine headaches prior to active service.  Dr. E. then opined that the current headaches were related to active service, citing to a study published by the Journal of Occupational and Environmental Medicine in January 2016 in which it was discovered that Gulf War veterans reported a higher prevalence of almost all queried physical and mental health conditions, and had significant burden of disease.  

The Board finds that Dr. E.'s opinion carries little, if any, probative value.  The study he cited to in his report appears to highlight a correlation between Gulf War service and poor health, but does not address causation.  Moreover, the study addresses veterans in general, and does not address this Veteran specifically or his claimed headaches.  Further, while Dr. E. relied on the Veteran's history in reaching his etiological opinion, for the reasons discussed above, the Board finds that the treatment records indicating inception of headaches after a post-service head trauma to be more reliable.  Therefore, Dr. E.'s reliance on an inaccurate history renders his opinion of little to no probative value.  See Reonal, 5 Vet. App. at 461.   

Finally, to the extent that the Veteran is claiming that his headaches are a manifestation of an undiagnosed illness, the weight of the evidence demonstrates that he has not been diagnosed with a qualifying chronic disability manifested by headaches under  38 C.F.R. § 3.317.  Namely, the preponderance of the medical evidence demonstrates that the Veteran does not have any chronic disability patterns of an undiagnosed illness, nor does he have a medically unexplained chronic multisymptom illness manifested by headaches.  Indeed, the overwhelming weight of the evidence shows that the claimed condition of migraine headaches is diagnosable.  

Moreover, a November 2013 examination report indicates that the Veteran's current symptoms and history, which included headaches, did not meet the criteria for a diagnosis of chronic fatigue syndrome.   

In sum, the Veteran has been diagnosed with a known disorder - migraine headaches.  This known diagnosis renders inapplicable the special service connection rules for Persian Gulf Veterans.  Moreover, at no point have the Veteran's headaches been deemed a symptom of a medically unexplained chronic illness such as chronic fatigue syndrome, fibromyalgia, or any functional gastrointestinal disorder.  

For the foregoing reasons, the presumptive service connection regulations pertaining to Persian Gulf War veterans are inapplicable to this case.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's headaches and his military service, including no credible evidence of continuous or recurrent headaches during active service, continuous or recurrent headaches following service separation, or competent medical evidence establishing a link between the Veteran's headaches and active service.  Moreover, he has a known, diagnosable condition, does not have patterns of an undiagnosed illness, and has not been diagnosed with any medically unexplained chronic multisymptom illnesses manifested by headaches.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for headaches, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent headaches and continuous or recurrent post-service headaches.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the asthma and sleep apnea claims, given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the headache claim, VA's duty to notify was satisfied by way of a March 2013 letter.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the March 2016 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Board acknowledges that, while the Veteran was afforded a VA examination with regard to his claimed headaches, a direct service connection nexus opinion was not provided; the VA examiner limited his opinion to whether or not the headaches were a manifestation of chronic fatigue syndrome.  However, the Board finds that a VA opinion is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination or opinion.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for headaches.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to headaches in service, and there is no duty to provide a VA medical examination or obtain a VA opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic headaches in service and no continuity of headaches since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for headaches.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's headaches would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's headaches and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal at 461 (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

Service connection for asthma is reopened and granted.  

Service connection for sleep apnea is granted.  

Service connection for migraine headaches is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a skin disability is reopened.  


REMAND

The Veteran contends that he has a skin disability, GERD, and an undiagnosed illness manifested by systemic joint and muscle pain that are all related to active service.  Specifically, he avers that his skin disability (a rash on his forehead) and GERD began during active service, and that, since returning from the Persian Gulf, he has experienced joint and muscle pain.  

Service treatment records show that the Veteran was diagnosed with contact dermatitis and eczema during active service, and post-service treatment records of his treating physician, Dr. F., demonstrate that he has been diagnosed with shingles.  

With regard to the claimed GERD, while service treatment records are negative for diagnosis of the condition, private physicians, Drs. F. and E., have suggested that his GERD aggravates his asthma, and vice versa, or that his acute exacerbations of asthma were actually manifestations of GERD.  

Finally, in a November 2013 VA examination report, the VA examiner noted that the Veteran had pain in his back, knee, and right shoulder which share a partially explained etiology of arthritis, but then stated that he had pain in other joints that do not have documented evidence of arthritis or trauma, and that testing for rheumatoid arthritis in 2010 had been negative.  The Veteran reported that his joint pain started in 1994, beginning in his lower back and progressing to his hips, knees, ankles, feet, toes, shoulders, and elbows.  While the VA examiner stated that the Veteran did not meet the criteria for chronic fatigue syndrome, he did not provide an opinion as to whether the joint pain was a manifestation of an undiagnosed illness or other chronic multisymptom illness.   

In support of his claim, the Veteran has submitted a February 2016 private medical examination report from Dr. E., who has related the claimed disorders to his active service.  However, Dr. E. provides little to no rationale for his favorable nexus opinion.  

Based on the foregoing, the Board finds that additional clarity is needed regarding the etiology of the current claimed disorders, and that a remand is necessary to obtain a VA examination and opinion in this regard.   

Accordingly, the issues of entitlement to service connection for a skin disability, GERD, and an undiagnosed illness manifested by systemic joint and muscle pain are REMANDED for the following action:

1.  Obtain and associate with the claims any new VA medical records, or other relevant medical records as may be reasonably identified by the Veteran 

2.  Obtain a VA examination or examinations and opinions addressing the causation or etiology of the Veteran's skin disability, GERD, and joint pain.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current skin disorders, gastrointestinal disorders to include GERD, and joint disorders.  With regard to the joint disorders, the examiner should specifically comment as to whether the joint pain is attributable to a known diagnosis, and, if so, identify the diagnosis.

b.  Next, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current skin disability, GERD, and/or joint pain were incurred during or caused by active service?  

c.  If the examiner determines that the Veteran's skin disability, joint pain, and/or GERD was/were not directly incurred during or caused or aggravated by an event, injury, or disease in active service, the examining physician should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current skin disability, GERD, and/or joint pain is a symptom of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

d.  With specific reference to GERD, if the examiner determines that GERD was not incurred during or caused or aggravated by active service or a symptom of an undiagnosed or medically unexplained chronic multisymptom illness, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the current GERD has been caused or aggravated (permanently worsened in severity beyond the natural progression of the disease) by the Veteran's asthma.  (If the examiner opines that the Veteran's GERD was aggravated by his asthma, the examiner should attempt to identify the baseline level of severity of the GERD before the onset of aggravation.)      

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3.  When the development requested has been completed, the issues of entitlement to service connection for a skin disability, GERD, and an undiagnosed illness manifested by systemic joint and muscle pain should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


